DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 20, 21, 35, 37-41, 44 and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
5.	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 20 and 21 recite the broad recitation “peptides”, and the claim also recites “peptides with hydrophilic amino acids” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
6.	Regarding claims 20, 21, 35 and 46, the phrases "for example", “for instance” and “e.g.” render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
7.	Regarding claims 20, 21, 35, 37-41 and 44, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claims 18, 24 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Linke-Schaetzel et al. (Chem. Eur. J. 12, 1931-1940, 2006).
Linke-Schaetzel et al. disclose a compound such as 6,6’’-bis[10,20-bis(3,5-di-tert-butylphenyl)porphyrin]-2,2’:6’,2’’-ter-pyridine in a “U” conformation (Scheme 1).

    PNG
    media_image1.png
    151
    185
    media_image1.png
    Greyscale

The limitations of claim 24 can be found in Linke-Schaetzel et al. at Scheme 2, where it discloses the structure with molecular weight of at least 817.
The limitations of claim 45 can be found in Linke-Schaetzel et al. at Scheme 1, where it discloses the structure.

10.	Claims 18, 24 and 45 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weissbuch et al. (J. Phys. Chem. B, 102, 6313-6317, 1998).
Weissbuch et al. disclose a compound M11 in an inverted U-shape (abstract, Schemes 1 and 2, Figure 1e).

    PNG
    media_image2.png
    116
    206
    media_image2.png
    Greyscale

The limitations of claim 24 can be found in Weissbuch et al. at Scheme 1b, where it discloses the structure with molecular weight of 480.
The limitations of claim 45 can be found in Weissbuch et al. at Scheme 1, where it discloses the structure.
Allowable Subject Matter

11.	Claims 19-23, 25-44, 46 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior art of the record do not teach or fairly suggest the claimed specific U-shape molecule.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762